Dryden, Judge,
delivered the opinion of the court.
This was a suit in the St. Louis Circuit Court for the enforcement of a mechanic’s lien. The court dismissed - the cause for the supposed want of jurisdiction of the subject of *592the action. The same question received the consideration of this court, and was decided at this term, in the case of Fitzgerald v. Jones and Maguire ; and for the reasons given in the decision of that case, the judgment in this is reversed and the cause remanded.
The other judges concur.